—In a proceeding to recover shares of corporate stock that are claimed to be assets of the estate of Anne R. Grusetz, the petitioners appeal from an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated March 19, 1997, which denied their motion to deem a prior order of the same court (Bloom, S.), dated December 16, 1993, law of the case.
Ordered that the appeal is dismissed, with costs.
The March 19, 1997, order is in the nature of an evidentiary ruling made before trial. Therefore, the order is neither appealable as of right nor by permission (see, Maguire v Rebaglia, 232 AD2d 380; Rose v Velletri, 202 AD2d 566; Savarese v City of New York Hous. Auth., 172 AD2d 506; Pellegrino v New York City Tr. Auth., 141 AD2d 709; Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600).
Joy, J. P., Krausman, Florio and McGinity, JJ., concur.